DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 13 September 2021 and the amendments filed 14 June 2021. Claims 1, 2, 5, and 7-20 are pending:
Claims 3, 4, and 6 were previously canceled;
Claims 10-20 were withdrawn without traverse in the election filed 20 August 2018; and
Claims 1, 2, 10, 17, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant's claim for the benefit of a prior-filed application (PRO 62/371,829, filed 07 August 2016; PRO 62/214,567, filed 04 September 2015; CIP 13/866,584, filed 19 April 2013, PRO 61/636,515, filed 20 April 2012) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 10-20 directed to non-elected without traverse.  Accordingly, Claims 10-20 have been cancelled.

Allowable Subject Matter
Claims 1, 2, 5, and 7-9 are allowed.

The invention is directed to an acoustophoretic device that utilizes acoustic energy generated by an ultrasonic transducer to separate particles with different densities in fluid flow. Certain elements of the device, namely an acoustic chamber, an ultrasonic transducer and reflector, inlet and outlet such that the acoustic chamber is between inlet and outlet, and a transducer-generated acoustic field is capable of separating blood cells from lipids, are known in the art (e.g., see PETERSSON, PhD Thesis, Chapter 6). However, the invention further requires “a concentrate extraction region” and “a lipid collection trap outlet” below and above the claimed acoustic region whereby blood cells and lipids respectively separate toward. This combination of chamber geometry and elements with the claimed acoustophoretic separation elements has not been disclosed or suggested in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/Ryan B Huang/Primary Examiner, Art Unit 1777